DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 6-10, and 12-20 are currently pending. Claims 13-20 remain withdrawn. Claims 3 and 11 have been cancelled. Claims 1, 6-10, and 12 have been amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6-10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The structure of claim 1 and the “or” language in the last line of the second paragraph (line 17 of claim 1) render claim 1 indefinite. The structure of the claim and the “or” conjunction in line 17 creates confusion as to what the alternatives are to which the “or” conjunction is referring.  For example, are three paragraphs of claim 1 (lines 2-7; lines 8-17; and lines 18-29) the alternatives? Are the last two paragraphs of claim 1 (lines 8-17 and lines 18-29) the alternatives?  Or are there subcombination of “wherein” clauses (such as, for example, lines 12-17 and lines 18-24) that are supposed to be the alternatives? For the purposes of examination, the Examiner will interpret the claim 
Claims 6-10 and 12 are rejected due to their dependence from claim 1.
Claim 9 recites a plurality of sub-segments that are respectively deployed on a plurality of step surfaces of the step structure of claim 1.  It is not clear if claim 9 now requires the last paragraph of claim 1 (lines 18-29) as part of the claim invention when claim 1 does not so require this paragraph as part of the claim invention.  Clarification as to what is required by claim 9 is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gavriely et al. ‘057 (US Pub No. 2010/0030057).
Regarding claim 1, Gavriely et al. ‘057 teaches a guiding-guidewire device (Abstract), comprising a guiding body (Fig. 1D), wherein a main guidewire channel (Fig. 1D round or triangular lumen and [0021]) and a plurality of guidewire-guiding channels (Fig. 1D secondary lumen and [0022]) are respectively arranged in the guiding body, the main guidewire channel and the plurality of guidewire-guiding channels respectively penetrate through the guiding body along an axial direction, and when placed inside a body, in-vivo end openings of the plurality of guidewire-guiding channels and an in-vivo end opening of the main guidewire channel are arranged along the axial direction at intervals (Fig. 1D and [0021]),
wherein an in-vivo end face of the guiding body is formed into a signal diagonal plane, a section of the guiding body is circular, the diagonal plane is oval, and the in-vivo end opening of the main guidewire channel and the in-vivo end openings of the plurality of guidewire-guiding channels are arranged along the diagonal plane to be spaced in the axial direction, and wherein the in-vivo end opening of the main guidewire channel and the in-vivo end openings of the plurality of guidewire-guiding channels are arranged along the long axis of the oval, and the in-vivo end opening of the main guidewire channel is arranged in the vicinity of the long axis of the oval, and all of the in-vivo end openings of the plurality of guidewire-guiding channels are arranged at the same side of the in-vivo end opening of the main guidewire channel (Fig. 1D face 28 and [0021]); or
wherein an in-vivo end face of the guiding body is formed as a step structure, which has a plurality of diagonal planes, each of the plurality of diagonal planes is parallel to each other, a section of the guiding body is circular, outside edges of the plurality of diagonal planes on the periphery of the guiding body could be joined into an oval, and the in-vivo end opening of the main guidewire channel and the in-vivo end openings of the plurality of guidewire-guiding channels are respectively formed on different diagonal planes, and wherein the in-vivo end opening of the main guidewire channel and the in-vivo end openings of the plurality of guidewire-guiding channels are arranged along the long axis of .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gavriely et al. ‘057 in view of Farhangnia et al. ‘474 (US Pub No. 2013/0253474 – previously cited) further in view of Viole et al. ‘166 (US Pub No. 2002/0188166 – previously cited).
Regarding claims 6 and 7, Gavriely et al. ’057 teaches all of the elements of the current invention as mentioned above except for wherein the main guidewire channel and the plurality of guidewire-guiding channels are respectively formed by pipelines and are coated by the guiding body; and wherein the pipelines of the main guidewire channel and the plurality of guidewire-guiding channels respectively protrude from an end face of an in-vivo end of the guiding body.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main guidewire channel and the plurality of guidewire-guiding channels of Gavriely et al. ‘057 to include respectively being formed by pipelines and respectively protruding from an end face of an in-vivo end of the guiding body as Farhangnia et al. ‘474 teaches this would aid in advancing guidewires toward an occlusion without the guidewire buckling, which results in suboptimal longitudinal guidewire force ([0007]-[0009]).
Viole et al. ‘166 teaches the interior lumens of a multilumen catheter may be coated with biocompatible materials, such as anti-bacterial coatings ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main guidewire channel and the plurality of guidewire-guiding channels of Gavriely et al. ‘057 to include being coated by the guiding body as Viol et al. ‘166 teaches this would aid in reducing the likelihood of infection and thus improve the viability of long-term treatments ([0029]).
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gavriely et al. ‘057 in view of Lualdi ‘473 (US Pub No. 2004/0220473 – previously cited).
Regarding claim 8, Gavriely et al. ‘057 teaches all of the elements of the current invention as mentioned above except for a development marking extending along the axial direction is arranged on the guiding body.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guidewire-guiding device of Gavriely et al. ’057 to include a development marking as Lualdi ‘473 teaches this will aid in facilitating proper placement of the catheter ([0033]).
Regarding claim 12, Gavriely et al. ‘057 teaches all of the elements of the current invention as mentioned above except for wherein the man guidewire channel is used for guiding a main guidewire penetrating through a main blood vessel, and the plurality of guidewire-guiding channels are used for guiding branch guidewires penetrating through branch blood vessels connected to the main blood vessel.
Lualdi ‘473 teaches a main guidewire channel is used for guiding a main guidewire penetrating through a main blood vessel, and a plurality of guidewire-guiding channels are used for guiding branch guidewires penetrating through branch blood vessels connected to the main blood vessel (Figs. 10, 11 and [0033], [0041]).
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gavriely et al. ‘057 in view of Taber ‘757 (US Pub No. 2009/0005757 – previously cited).
Regarding claim 10, Gavriely et al. ‘057 teaches all of the elements of the current invention as mentioned above except for wherein, the in-vivo end openings of the plurality of guidewire-guiding channels and/or the in-vivo end opening the main guidewire channel is/are trumpet-shaped.
Taber ‘757 teaches lumen ends 37 may flare out (Fig. 1D and [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the flared out lumen ends of Taber ‘757 for the in-vivo end openings of the plurality of guidewire-guiding channels and/or the in-vivo end opening of the main guidewire channel of Gavriely et al. ‘057 as simple substitution of one known element for another would obtain predictable results. 
Allowable Subject Matter
None of the prior art teaches or suggests, either alone or in combination:
“wherein an in-vivo end face of the guiding body is formed as a step structure, which has a plurality of diagonal planes, each of the plurality of diagonal planes is parallel to each other, a section of the guiding body is circular, outside edges of the plurality of diagonal planes on the periphery of the guiding body could be joined into an oval, and the in-vivo end opening of the 
” wherein a development marking line extending along the axial direction is arranged on the guiding body, the development marking comprises an integral segment and a plurality of sub-segments, the integral segment is deployed on an outer side wall of the guiding body, the plurality of sub-segments are respectively deployed on a plurality of step surfaces of the step structure and are formed on a connecting line between adjacent in-vivo end openings of the plurality of guidewire-guiding channels and the in-vivo end opening of the main guidewire channel, and the step surfaces are located between the adjacent diagonal planes and are parallel to one another,” as mentioned in claim 9.
Claims 1 and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and the first alternative (lines 8-17) was deleted from claim 1.
Response to Arguments
Regarding Applicant’s arguments regarding Lualdi ‘473, Examiner respectfully agrees, and the rejections over Lualdi’ 473 have been withdrawn. However, upon further consideration, it was found that Gavriely et al. ‘057 teaches the suggested elements in claim 1. As such, claim 1 has been rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gavriely et al. ‘057.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/AURELIE H TU/               Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791